

Jackson Claborn, Inc.

· Real Estate Consulting and Appraisal Services ·
· Plano, Texas · Southlake, Texas · 
www.jacksonclaborn.com
Jimmy H. Jackson, MAIDavid Claborn, MAI
Allen W. Gardiner, SRADod W. Clapp, SRA


December 27, 2006
 
United Development Funding III, L.P.
1702 N. Collins Boulevard
Suite 100
Richardson, Texas 75080


Attn:  Mr. Jeff Shirley, President
  UMTH Land Development, L.P.,
It’s general partner




Ladies and Gentlemen:


      You have requested our opinion as an independent advisor (as that term is
defined in the Prospectus of United Development Funding III, L.P. dated May 15,
2006) as to the fairness of the terms of that certain note to be dated on or
about December 27, 2006 amongst and between United Development Funding III,
L.P., a Delaware limited partnership, and United Development Funding, L.P., a
Nevada limited partnership (“UDF”). Pursuant to the terms of this note (the “UDF
Note”), UDF III will advance to UDF the amount of up to $6,328,010.00 that
matures June 21, 2007 at an interest rate of 12%.


UDF is a private real estate finance company with offices in Richardson and
Bedford, Texas. As of month end November 2006, UDF had assets of $97,677,733,
senior debt of $28,847,861, subordinated debt of $35,334,289 and equity of
$32,862,452, and net income of $8,531,326.


We understand that the terms of the UDF Note are as follows:


Loan Amount:  Up to $6,328,010.00.


Interest Rate:  12%.


Term:   Matures June 21, 2007.



We further understand that these terms, as well as all other terms and fees, are
exactly the same as the terms of the note by UDF to UDF Tx One, L.P., a Texas
limited partnership, with respect to a loan closed in June 2006 (the “UDF Tx One
Note”).


The UDF Note is a direct obligation of UDF. In addition, UDF III will have a 1st
lien on 190 platted lots in our existing master planned community that will be
substantially developed by the end of 2007 and located in the Denver north sub
market. With the UDF Note, UDF III is advancing approximately 100% loan-to-cost
and 81% loan-to-value. Additionally, a top five national homebuilder has
optioned to purchase the land by a date no later than June 21, 2007 and is
paying a monthly option fee to UDF Tx One in an amount at least equal to the
monthly interest to be paid on the UDF Note. Further, UDF has equity of
$32,862,452, and net income of $8,531,326 through month end November 2006.


We are a full service real estate appraisal and consulting firm. As part of our
real estate appraisal and consulting services, we are regularly engaged in the
consultation with regard to real estate value and finance.


We are acting as an independent advisor to United Development Funding III, L.P.
in connection with the UDF Note and will receive a fee for our services. The
opinion fee is not contingent upon the consummation of the described
transaction. In addition, UMTH Land Development, L.P. has agreed to indemnify us
for certain liabilities arising out of our engagement.


In the course of performing our review and analysis for rendering this opinion,
we have: (i) reviewed the terms of the UDF Note, (ii) reviewed the terms of the
UDF Tx One Note, (iii) reviewed materials provided to us by members of the
senior management of UDF III with respect to the described transaction;
(iv) conducted discussions with members of the senior management of UDF III with
respect to the described transaction; and (v)  conducted such other financial
studies, analyses and investigations and considered such other information as we
deemed appropriate.


With respect to the data and discussions relating to the transaction, we have
assumed, at the direction of management of UDF III and without independent
verification, that such data has been reasonably prepared on a basis reflecting
the best currently available estimates and judgments of UDF III. We have further
relied on the assurances of senior management of UDF III that they are unaware
of any facts that would make such information incomplete or misleading.


       In rendering our opinion, we have assumed and relied upon the accuracy
and completeness of the financial, legal, tax, operating and other information
provided to us by UDF III, and have not assumed responsibility for independently
verifying and have not independently verified such information. We have not
assumed any responsibility to perform, and have not performed, an independent
evaluation or appraisal of any of the respective assets or liabilities
(contingent or otherwise) involved in the contemplated transaction. In addition,
we have not assumed any obligation to conduct, and have not conducted, any
physical inspection of the property involved in the contemplated transaction.
Additionally, we have not been asked and did not consider the possible effects
of any litigation or other legal claims.


       Our opinion is subject to the assumptions and conditions set forth
herein, speaks only as of the date hereof, is based on market, economic,
financial, legal and other conditions as they exist and information which we
have been supplied as of the date hereof, and is without regard to any market,
economic, financial, legal or other circumstances or events of any kind or
nature which may exist or occur after such date. We have not undertaken to
reaffirm or revise this opinion or otherwise comment upon any events occurring
after the date hereof and do not have any obligation to update, revise or
reaffirm our opinion.
 
       Our opinion expressed herein is provided for the information and
assistance of the senior management of UDF III in connection with its
consideration of the UDF Note.


Our opinion does not address the merits of the underlying decision by UDF III to
undertake the UDF Note.


       Our opinion addresses solely the fairness of the terms of the UDF Note.


       Based on and subject to the foregoing, including the various assumptions
and limitations set forth herein, it is our opinion that, as of the date hereof,
that the terms of the UDF Note are fair and at least as favorable to UDF III as
such transaction with an unaffiliated party in similar circumstances.




Sincerely,


/s/ Jackson Claborn, Inc.


Jackson Claborn, Inc.